DETAILED ACTION 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2.	The disclosure is objected to because of the following informalities:
A.	Specification para 0045 discloses the reference numeral 2 as being “a common carrier”. However, the specification throughout describes the reference numeral 2 as being “a carrier”, except in para 0045, wherein the reference numeral 2 is described as “a common carrier”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Limitations as recited in claim 1, lines 2 and 3 each, include “a common carrier”.
B.	Limitations as recited in claim 7, line 2 include “the common carrier”.
reference numeral 2 as being “a carrier”, except in para 0045, wherein the reference numeral 2 is described as “a common carrier”. 
	Furthermore, as disclosed in the specification (for example, para 0043, Fig. 8), the plurality of semiconductor devices are formed on the carrier 2, while in Fig. 11-12 (para 0046), the plurality of semiconductor devices are formed on a carrier formed on a supporting board 304.
Should the claim language include “a supporting board” as shown in Fig. 11?  
	
					Double Patenting
4.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

A.	NON-STATUTORY (obviousness-type)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-3, 8-13 and 15-17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 7, 9-13 and 15-17 of U.S. Patent 10910335 (‘335 patent). 

Although the conflicting claims are not identical, they are not patentably distinct from each other as explained below. 

Regarding the independent claim 1 (instant Appln. 17/163746, hereinafter Appln’746) and the independent claim 1 and claim 19 (‘335 patent), the instant claim 1 includes features of a light emitting module (LEM), generic to the claims 1 and 19 of US ‘335 patent, as follows: 
a carrier (common carrier); 
a plurality of semiconductor devices formed on the common carrier, and each of the plurality of semiconductor devices comprising at least three semiconductor dies; at least one of the three semiconductor dies comprising: 
a stacking structure,
a first bonding pad with an outmost surface positioned away from the stacking structure, 
a second bonding pad, 
a wavelength converting material formed on the stacking structure (semiconductor die: see claim 19 of ‘335 patent), 
wherein a shortest distance between the first bonding pad and the second bonding pad is less than 150 microns; 
a carrier comprising a connecting surface;  
a third bonding pad and a fourth bonding pad formed on the connecting surface of the carrier; and a connecting layer comprising: 
a first conductive part formed between the first bonding pad and the third bonding pad, and comprising a first conductive material having a first shape; a second conductive part formed between the second bonding pad and the fourth bonding pad, and comprising the first conductive material; and a blocking part covering the first conductive part and comprising a second conductive material having a second shape with a diameter in a cross-sectional view, wherein the first shape has a height greater than the diameter.             .
   


Regarding the dependent claims 3 and 13 (‘335 patent), the generic features include the semiconductor die further comprising a reflecting wall arranged on the connecting surface.
  
Regarding the dependent claims 8 and 8 (‘335 patent), the generic features include 
the distance between 15 and 100 microns.

Regarding the dependent claims 9 and 9 (‘335 patent), the generic features include 
distance being more than or equal to double of the diameter.

Regarding the dependent claims 10 and 10 (‘335 patent), the generic features include 
the first conductive material, the second conductive material or both comprise a metal alloy composed of at least two elements of bismuth (Bi), tin(Sn), silver (Ag) or indium (In).

Regarding the dependent claims 11 and 11 (‘335 patent), the generic features include 
least one of the first conductive material and the second conductive material comprises a first metal and a second metal with a melting point higher than that of the first metal.

Regarding the dependent claims 12 and 12 (‘335 patent), the generic features include 


Regarding the dependent claims 13 and 13 (‘335 patent), the generic features include the reflecting wall defines a concave in which the semiconductor die is located.

Regarding the dependent claims 15 and 15 (‘335 patent), the generic features include
the first bonding pad comprising a first bonding surface and a first normal direction perpendicular to the first bonding surface, and the third bonding pad comprising a second bonding surface and a second normal direction perpendicular to the second bonding surface, and wherein the first normal direction is substantially parallel with the second normal direction.

Regarding the dependent claims 16 and 16 (‘335 patent), the generic features include
the first bonding pad comprising a first bonding surface and a first normal direction perpendicular to the first bonding surface, and the third bonding pad comprising a second bonding surface and a second normal direction perpendicular to the second bonding surface, and wherein a first angle formed between the first normal direction and the second normal direction is not 180 degrees.

Regarding the dependent claims 17 and 17 (‘335 patent), the generic features include
the first angle between 60 and 150 degrees.
 	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAN or Public PAG. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 703-308-0956.

/Nitin Parekh/
Primary Examiner, Art Unit 2811